
	

114 HR 672 IH: Rural Community Hospital Demonstration Extension Act of 2015
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 672
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Young of Alaska (for himself, Mr. Amodei, Mr. King of Iowa, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for a five-year extension of the rural
			 community hospital demonstration program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Rural Community Hospital Demonstration Extension Act of 2015. 2.Five-year extension of the rural community hospital demonstration program (a)ExtensionSection 410A of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 42 U.S.C. 1395ww note), as amended by sections 3123 and 10313 of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended—
 (1)in subsection (a)(5), by striking 5-year extension period and inserting 10-year extension period; and (2)in subsection (g)—
 (A)in the subsection heading, by striking Five-Year and inserting Ten-Year; (B)in paragraph (1), by striking additional 5-year and inserting additional 10-year; and
 (C)by striking 5-year extension period and inserting 10-year extension period each place it appears. (b)Change in timing for reportSubsection (e) of such section 410A is amended by striking Not later than 6 months after the completion and inserting Not later than 2 years prior to the completion.
			
